IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER                            NOT FINAL UNTIL TIME EXPIRES TO
WEATHERSPOON,                          FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Petitioner,
                                       CASE NO. 1D16-1125
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 4, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Christopher Weatherspoon, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.